IN THE MATTER OF THE PETITION                                                           *      IN THE
FOR REINSTATEMENT OF
GEORGE ZACHARIAS PETROS                                                                 *      COURT OF APPEALS
TO THE BAR OF MARYLAND
                                                                                        *      OF MARYLAND

                                                                                        *      Misc. Docket AG No. 28

                                                                                        *      September Term, 2021

                                                                                   ORDER

                       Upon consideration of the Third Verified Petition for Reinstatement and Bar

Counsel’s Consent to Petition for Reinstatement, filed in the above-captioned case, it is

this 5th day of October, 2021,


                       ORDERED, by the Court of Appeals of Maryland, that the Petition be, and the

same hereby is, GRANTED; and it is further


                       ORDERED, that George Zacharias Petros is reinstated as a member of the Bar of

Maryland; and it is further


                       ORDERED, that the Clerk of the Court shall replace the name George Zacharias

Petros upon the register of attorneys entitled to practice law in this State and certify that

fact to the Trustees of the Client Protection Fund and the Clerks of all judicial tribunals in

this State.


 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.
                                                                                    /s/ Robert N. McDonald
                                                                                          Senior Judge
                     2021-10-08 16:43-04:00




Suzanne C. Johnson, Clerk